         Case 1:19-cv-00373-TCB Document 5 Filed 03/25/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

DAKOTA HOLT,                            )
                                        )
      Plaintiff,                        )
                                        )        CIVIL ACTION
vs.                                     )
                                        )        FILE No. 1:19-cv-00373-TCB
WAFFLE HOUSE, INC.,                     )
                                        )
      Defendant.                        )

                           NOTICE OF SETTLEMENT

      NOTICE IS HEREBY GIVEN that all claims pending in this matter have been

resolved to the satisfaction of Plaintiff and Defendant. Plaintiff hereby respectfully

requests that this Court allow sixty (60) days within which to complete the

settlement, during which time Plaintiff requests that the Court retain jurisdiction over

this matter until fully resolved. Should Plaintiff not move to reinstate the case or

seek other Court intervention in the next sixty (60) days, Plaintiff requests the Court

dismiss this case with prejudice at that time.

                                        Dated: March 25, 2019.

                                        Respectfully submitted,

                                        /s/Craig J. Ehrlich
                                        Craig J. Ehrlich
                                        Georgia Bar No. 242240
                                        The Law Office of Craig J. Ehrlich, LLC
                                        1123 Zonolite Road, N.E., Suite 7-B

                                            1
         Case 1:19-cv-00373-TCB Document 5 Filed 03/25/19 Page 2 of 2




                                      Atlanta, Georgia 30306
                                      Tel: (404) 365-4460
                                      Fax: (855) 415-2480
                                      craig@ehrlichlawoffice.com

                        CERTIFICATE OF SERVICE

      I certify that on March 25, 2019, I filed the within and foregoing Notice of

Settlement using the CM/ECF System for the federal District Court for the Northern

District of Georgia. A true and correct copy of the same was served via electronic

mail as follows:

Gregory J. Newman, Esq.
Vice President – Litigation Counsel
5986 Financial Drive
Norcross, Georgia 30071
Fax: (770) 729-5959
gregnewman@wafflehouse.com

                                      /s/Craig J. Ehrlich
                                      Craig J. Ehrlich

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman and

a point size of 14.

                                      /s/Craig J. Ehrlich
                                      Craig J. Ehrlich




                                        2
